Wood, J. The appellant contends that the court erred in deducting the sum of $825, the amount collected as rents, from the amount found due on the mortgage debt. There was but one debt, one cause of action. The remedies at law and in chancery were but concurrent for the recovery and satisfaction of a single demand. The causes were by consent submitted and heard together, and the directions of this court to the chancery court to foreclose the mortgage in accordance with the opinion authorized the chancery court to ascertain the amount that was then due on the mortgage debt, less the amount that' had been collected as rents since appellant ’had obtained possession of the premises, and to decree accordingly. This decree of foreclosure in the chancery court was an end of the entire litigation. The object of the ejectment suit was to get possession of the rents and profits of the land mortgaged, to the end that these might be appropriated to the payment of whatever might be found due on the mortgage debt. The court very properly so applied them. The appellant mistakes when he says that this court affirmed a judgment at law for $2,578.26. This court, while passing upon both cases, only affirmed that part of the decree which was for the principal of the debt, eliminating the interest, The principal, it appears, was $1,997.80; all over that being interest. The court below did not err therefore in treating the $1,997.80 as the principal of the debt due, and in deducting therefrom the sum of $825, the amount which appellant had received as rents. The decree is affirmed.